Citation Nr: 0713727	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  06-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression, anxiety, and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim in March 2004 seeking service 
connection for anxiety and depression.  In September 2006 
correspondence it appears the veteran is seeking to argue 
that he is entitled to service connection for PTSD.  As the 
diagnosis of the specific Axis I disorder or disorders is 
vital to the veteran's service connection claim for an 
acquired psychiatric disorder, his PTSD claim is inextricably 
intertwined with his anxiety claim.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Prior to appellate review of his 
claims, some additional development is needed.  First, the 
veteran should be provided with notice of the evidence needed 
to substantiate a claim of entitlement to service connection 
for PTSD.

Second, service connection for PTSD requires a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2006).  Here, a June 2006 VA progress 
note shows the examiner indicated the veteran experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, was 
arrested, was beaten with clubs, a gun was held to his head, 
and he was beaten by guards while incarcerated.  The veteran 
was found to meet the criteria for a diagnosis of PTSD.  
However, the record does not reflect that the reported 
stressors have been deemed verified by VA.  A medical 
diagnosis that is based on an inaccurate factual premise has 
no probative value.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991), Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  An attempt to 
verify the alleged stressors would be useful in this case.  

The Board also concludes that a VA examination would be 
useful prior to appellate review of the veteran's service 
connection claim to clarify his disability or disabilities 
and any etiology thereof.  See 38 C.F.R. § 3.159(c)(4) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran VCAA notice 
that includes an explanation of the 
information and evidence needed to 
substantiate a claim of entitlement to 
service connection for PTSD.  

2.  An attempt should be made to verify 
the veteran's reported stressors, and a 
determination by VA as to each stressor 
deemed to have been verified should be 
noted in the claims folder.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine and 
clarify the veteran current psychiatric 
diagnosis or diagnoses, to include PTSD.  
Upon reviewing the claims file, the 
examiner should determine whether any Axis 
I diagnosis is at least as likely as not 
(at least a 50 percent probability) 
related to the veteran's military service, 
to include PTSD based on a stressor deemed 
verified by VA.  The veteran's in-service 
disciplinary problems as reflected by his 
service personnel records and sworn 
statements dated in 1975 should be 
considered.  If PTSD is diagnosed, the 
examiner should indicate the stressor(s) 
deemed verified by VA that serves as the 
basis for such diagnosis.  If any medical 
opinion requested cannot be proffered on a 
medical basis, and without invoking 
processes relating to guesses or judgments 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the examination report.  Send 
the claims folder to the examiner for 
review.

4.  Readjudicate the veteran's claim for 
service connection for a psychiatric 
disability, to include PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case.  The appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




